DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed over prior art of record.
Most relevant prior art of record is Franklin et al. (US 20120243719 A1) hereinafter Franklin.
Regarding claim 1, Franklin teaches A display apparatus (“Display-Based Speaker Structures for Electronic Devices” in ¶[title]), comprising: a display panel (“An electronic device may be provided with a flexible display” in ¶[0031]) configured to display an image (“display 14 may have an active area such as active area AA and an inactive area such as area IA.  In active display region AA, an array of image pixels may be used to present text and images to a user of device 10.” in ¶[0042]); and a plurality of sound generating devices (“speaker structure 48 may be driven by a transducer such as transducer 50” in ¶[0055]) on a rear surface of the display panel (“FIG. 15 is a bottom view of an illustrative electronic device of the type shown in FIG. 14 having a flexible display that forms part of an array of speaker structures in accordance with an embodiment of the present invention” in ¶[0030]), wherein the display panel comprises a plurality of area and each of the plurality of sound generating devices is in the plurality of area (Fig. 15 shows five transducers 50 in five different areas of the back of the display), Franklin does not specifically disclose the apparatus further comprising wherein at least two the plurality of sound generating devices are configured to output sound to a rear direction of the display panel, and the other sound generating devices of the plurality of sound generating devices is configured to output sound to a front direction of the display panel.


The following is the reason for allowance of claim 1:
Franklin alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the apparatus further comprises wherein at least two the plurality of sound generating devices are configured to output sound to a rear direction of the display panel, and the other sound generating devices of the plurality of sound generating devices is configured to output sound to a front direction of the display panel,
Therefore the claim is allowed for the limitations above in combinations with all the other limitations of the claim.
Regarding claims 2-21. Claims are allowed for their dependencies on allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/AMMAR T HAMID/Examiner, Art Unit 2654